                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                                       CASE NO: 3:21-mj-1296-JBT

DANIEL PAUL GRAY


                                         ORDER

       Defendant appeared before this Court pursuant to Rule 5(c)(3), Fed.R.Crim.P.,

having been arrested on a warrant issued by the District of Columbia. Defendant was

advised of the charges and the maximum penalties. He was also advised of his rights,

including his right to counsel. Counsel was appointed and Defendant waived his rights

to an identity hearing and a preliminary hearing.

       Accordingly, it is hereby ORDERED:

       1.     Defendant, having been released on conditions, is directed to appear before

the Honorable Zia M. Faruqui, United States Magistrate Judge, on June 1, 2021 at 1:00

p.m., via Zoom videoconference.

       2.     The Clerk of Court shall transmit to the District of Columbia any appropriate

documentation from the file and then close this file.

       DONE AND ORDERED in Jacksonville, Florida this 24th day of May, 2021.
Copies to:
Asst. U. S. Attorney (Taylor)
Asst. Federal Public Defender (Grant)
U. S. Marshals Service
U. S. Pretrial Services
Defendant
